


Exhibit 10.64
 
AIRTRAN HOLDINGS, INC.
 
WARRANTS TO PURCHASE
SHARES OF COMMON STOCK
 
REGISTRATION RIGHTS AGREEMENT
 
 
October 31, 2008
 
Bank of Utah, as trustee
200 East South Temple
Suite 210
Salt Lake City, Utah   84111
Attention:  Corporate Trust Department
 
Ladies and Gentlemen:
 
Pursuant to (i) an Amended and Restated Revolving Line of Credit and
Reimbursement Agreement (the “Credit Agreement”) dated October 31, 2008 by and
among AirTran Airways, Inc. (“Airways”), AirTran Holdings, Inc. (the “Issuer”)
and Bank of Utah, not in its individual capacity but as trustee (the “Trustee”)
under that certain Trust Agreement dated October 30, 2008, the Issuer is issuing
to the Trustee in such trust capacity as the initial holder (the “Initial
Holder”), 4,700,886 warrants (the “Warrants”) to purchase an aggregate of Four
Million Seven Hundred Thousand Eight Hundred Eighty-Six (4,700,886) shares of
the Issuer’s common stock, par value $0.001 per share (the “Common Stock”).  As
an inducement to the Initial Holder to enter into the Credit Agreement, the
Issuer agrees with the Initial Holder, for the equal and ratable benefit of the
Holders of the Warrants as follows:
 
1. Definitions
 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Warrant Agreement.  As used in this Agreement,
the following terms shall have the following meanings:
 
Agreement: This Registration Rights Agreement, dated as of the Closing Date,
among the Issuer and the Initial Holder.
 
Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.
 
Closing Date: October 31, 2008.
 
Common Stock: See the first introductory paragraph to this Agreement.
 
 
 

--------------------------------------------------------------------------------


Credit Agreement: See the first introductory paragraph to this Agreement.
 
Day: Unless otherwise expressly provided, a calendar day.
 
Effectiveness Date: The 240th day after the Closing Date.
 
Effectiveness Period: See Section 2(a).
 
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
 
Exercise Date: The date on which the Warrants are first exercisable.
 
Filing Date: The 180th day after the Closing Date.
 
Holder: A registered holder of Registrable Securities.
 
Indemnified Party: See Section 4(c).
 
Indemnifying Party: See Section 4(c).
 
Initial Holder: See the first introductory paragraph to this Agreement.
 
Issuer: See the first introductory paragraph to this Agreement.
 
NASD: National Association of Securities Dealers, Inc.
 
Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.
 
Piggy-Back Registration: See Section 2(b).
 
Prospectus: The prospectus included in any Registration Statement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement (including, without limitation, a
prospectus that discloses information previously omitted from a prospectus filed
as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as such prospectus may be amended or
supplemented, including, without limitation, as such prospectus may be amended
pursuant to Rule 424(b) promulgated under the Securities Act.
 
Registrable Securities: Any of (i) the Warrant Shares (whether or not the
related Warrants have been exercised), or (ii) any other securities issued or
issuable with respect to any Warrant Shares by way of stock dividends or stock
splits or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise.  As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) such securities shall have been disposed of by the holder thereof
pursuant to a Registration Statement that has been declared effective
 
 
 
2

--------------------------------------------------------------------------------


 
under the Securities Act, (ii) such securities are eligible for sale to the
public by non-affiliates of the Issuer pursuant to Rule 144 by the holder
thereof without being subject to volume limitations, or (iii) such securities
shall have otherwise been transferred by the holder thereof in compliance with
the Securities Act and any applicable state securities laws and new certificates
for such securities not bearing a legend restricting further transfer shall have
been delivered by the Issuer or its transfer agent or direct registration or
other book entry registration of such securities without reference to any
restriction restricting further transfer shall have been effected by the Issuer
or its transfer agent.  For the avoidance of doubt, if at any time after the
Warrants comply with clause (ii) above, if at such time there are no outstanding
Warrant Shares which were exercised other than by the cashless exercise feature
of such Warrants, then the parties agree that the provisions of clause (ii)
shall be satisfied if such Warrant Shares issuable upon the future exercise of
such Warrants pursuant to such cashless exercise provision would then otherwise
meet the requirements for sale by non-affiliates pursuant to Rule 144 without
volume limits.
 
Registrable Shares: Any of (i) the Warrant Shares (whether or not the related
Warrants have been exercised), and (ii) any other securities issued or issuable
with respect to any Warrant Shares by way of stock dividends or stock splits or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise.  As to any particular
Registrable Shares, such securities shall cease to be Registrable Shares when
(i) such securities shall have been disposed of by the holder thereof pursuant
to a Registration Statement that has been declared effective under the
Securities Act, (ii) such securities are eligible for sale to the public by
non-affiliates of the Issuer pursuant to Rule 144 by the holder thereof without
being subject to volume limitations, or (iii) such securities shall have
otherwise been transferred by the holder thereof in compliance with the
Securities Act and any applicable state securities laws and new certificates for
such securities not bearing a legend restricting further transfer shall have
been delivered by the Issuer or its transfer agent or direct registration or
other book entry registration of such securities without reference to any
restriction restricting further transfer shall have been effected by the Issuer
or its transfer agent.
 
Registration Expenses: See Section 3.
 
Registration Statement: Any registration statement filed under the Securities
Act covering the Registrable Securities.
 
Rule 144: Rule 144 promulgated under the Securities Act, as such rule may be
amended from time to time.
 
Rule 415: Rule 415 promulgated under the Securities Act, as such rule may be
amended from time to time.
 
SEC: The United States Securities and Exchange Commission.
 
Securities: The Warrants and the Warrant Shares.
 
 
 
3

--------------------------------------------------------------------------------


 
Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
Selling Holder: A Holder of Registrable Securities who is selling Registrable
Securities in accordance with Section 2 hereof.
 
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.
 
Warrant Agreement: The Warrant Agreement, dated as of the Closing Date, between
the Issuer and Bank of Utah, as Trustee.
 
Warrant Shares: The shares of Common Stock issuable upon exercise of the
Warrants.
 
Warrants: See the first introductory paragraph to this Agreement.
 
2. Registration of Registrable Securities
 
(a) Shelf Registration of Registrable Securities.
 
(i) The Issuer shall (x) prepare and file with the SEC promptly after the date
hereof, but in no event later than the Filing Date, a “shelf” Registration
Statement pursuant to Rule 415 (the “Shelf Registration Statement”) covering
resales of the Registrable Securities (the “Registration”), (y) use its best
efforts to cause such Shelf Registration Statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof,
but in no event later than the Effectiveness Date and (z) use its best efforts
to keep the Shelf Registration Statement effective until October 31, 2013 or
such shorter period that will terminate when (I) all of the Registrable
Securities have been sold pursuant to a Registration Statement or (II) all the
outstanding Securities cease to be Registrable Securities (the “Effectiveness
Period”).  Notwithstanding an early termination pursuant to Section
2(a)(i)(z)(II), the Issuer’s registration obligations under this Section 2(a)(i)
shall be immediately reinstated if at any time during the term of this Agreement
Warrants or Warrant Shares once again become Registrable Securities, because
they are no longer eligible for sale to the public by non-affilates of the
Issuer pursuant to Rule 144 by the holder thereof without being subject to
volume limitations, provided that in the case of any reinstated registration
obligation Issuer shall have 30 days to file and have declared effective any
such Registration Statement, before the failure to file and maintain a
Registration Statement shall be a Registration Default.  The Issuer shall
provide to each Holder of Registrable Securities copies of the Prospectus that
is a part of the Shelf Registration Statement, notify each such Holder of
Registrable Securities when the Shelf Registration Statement has become
effective and take such other actions as are required to permit unrestricted
resales of the Registrable Securities.  The Issuer shall require a Selling
Holder that sells Registrable Securities pursuant to the Shelf Registration
Statement to be named as a Selling Holder in the related prospectus and to
deliver a prospectus to purchasers, and any such Selling Holder shall be bound
by the provisions of this Agreement that are applicable to such Selling Holder
(including certain indemnification rights and obligations).  Each Selling Holder
shall deliver information to be used in connection with the Shelf Registration
Statement within the time period set forth in this Agreement in order to have
its Registrable Securities included in the Shelf Registration Statement.
 


4

--------------------------------------------------------------------------------


 
(ii) If the Registration, or any Subsequent Registration (as defined below)
ceases to be effective for any time during the Effectiveness Period, the Issuer
shall use its commercially reasonable efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof, and in any event shall within 30
days of such cessation of effectiveness amend such Registration Statement if and
to the extent such amendment can be reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or the Issuer shall use its
best efforts to file an additional “shelf” Registration Statement (a “Subsequent
Registration Statement”) pursuant to Rule 415 covering all of the Registrable
Securities (a “Subsequent Registration”) on or prior to 90 days after such
cessation of effectiveness and to cause the Subsequent Registration Statement to
be declared effective on or prior to 180 days after such cessation of
effectiveness.  Upon a Subsequent Registration Statement being declared
effective, the Issuer shall use its best efforts to keep such Subsequent
Registration Statement continuously effective for a period equal to the number
of days in the Effectiveness Period less the aggregate number of days during
which the Registration Statement, and any Subsequent Registration, was
previously effective.
 
(b) Piggy-Back Registration of Registrable Warrant Shares.
 
(i) If at any time after the Closing Date and prior to the Filing Date the
Issuer proposes to file a registration statement under the Securities Act with
respect to an offering by the Issuer for its own account or for the account of
any holders of its Common Stock (other than (x) a registration statement on Form
S-4 or Form S-8 (or any substitute form that may be adopted by the SEC) or (y) a
registration statement filed in connection with an exchange offer or offering of
securities solely to the Issuer's existing security holders), then the Issuer
shall give written notice of such proposed filing to the Holders of Registrable
Shares as soon as practicable (but in no event fewer than 30 days before the
anticipated filing date), and such notice shall offer such Holders the
opportunity to register such number of Registrable Shares as each Holder of
Registrable Shares may request in writing within 20 days after receipt of such
written notice from the Issuer (which request shall specify the Registrable
Shares intended to be disposed of by such Selling Holder and the intended method
of distribution thereof) (a “Piggy-Back Registration”).  The Issuer shall use
its reasonable best efforts to keep such Piggy-Back Registration continuously
effective under the Securities Act until at least the earlier of (x) the end of
the Effectiveness Period or (y) the consummation of the distribution by the
Selling Holders of all of the Registrable Shares covered thereby.  The Issuer
shall use its reasonable efforts to cause the managing underwriter or
underwriters, if any, of such proposed offering to permit the Registrable Shares
requested to be included in a Piggy-Back Registration to be included on the same
terms and conditions as any similar securities of the Issuer or any other
security holder included therein and to permit the sale or other disposition of
such Registrable Shares in accordance with the intended method of distribution
thereof.
 
 
 
5

--------------------------------------------------------------------------------


(ii) Priority in Piggy-Back Registration.  In a registration pursuant to this
Section 2(b) involving an underwritten offering, if the managing underwriter or
underwriters of such underwritten offering have informed, in writing, the Issuer
and the Selling Holders requesting inclusion in such offering that in such
underwriter's or underwriters’ opinion the total number of securities which the
Issuer, the Selling Holders and any other Persons desiring to participate in
such registration intend to include in such offering is such as to adversely
affect the success of such offering, including the price at which such
securities can be sold, then the Issuer will be required to include in such
registration only the amount of securities which it is so advised should be
included in such registration.  In such event: (x) in cases initially involving
the registration for sale of securities for the Issuer’s own account, securities
shall be registered in such offering in the following order of priority: (i)
first, the securities which the Issuer proposes to register, (ii) second,
provided that no securities proposed to be registered by the Issuer have been
excluded from such registration, the securities that have been requested to be
included in such registration by the Selling Holders, and (iii) third, provided
that no securities sought to be included by the Selling Holders have been
excluded from such registration, the securities of other Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Issuer (pro rata based on the amount of securities sought to be registered
by such Persons); and (y) in cases not initially involving the registration for
sale of securities for the Issuer’s own account, securities shall be registered
in such offering in the following order of priority: (i) first, the securities
of any Person whose exercise of a “demand” registration right pursuant to a
contractual commitment of the Issuer is the basis for the registration, (ii)
second, provided that no securities of any Person whose exercise of a “demand”
registration right pursuant to a contractual commitment of the Issuer is the
basis for such registration have been excluded from such registration, the
securities requested to be included in such registration by the Selling Holders
pursuant to this Agreement, (iii) third, provided that no securities sought to
be included by the Selling Holders or such Persons have been excluded from such
registration, securities of other Persons entitled to exercise “piggy-back”
registration rights pursuant to contractual commitments of the Issuer (pro rata
based on the amount of securities sought be registered by such Persons) and (iv)
fourth, provided that no securities sought to be included by other Persons
entitled to exercise “piggy-back” registration rights pursuant to such
contractual commitments have been excluded from such registration, any
securities which the Issuer proposes to register.
 
(iii) Suspension of Sales, etc.  During any consecutive 365-day period, the
Issuer shall be entitled to suspend the availability of the Piggy-Back
Registration for up to two 45 consecutive-day periods (except during the 45
consecutive-day period immediately prior to the Filing Date) if the Board of
Directors of the Issuer determines in good faith that the effectiveness of, or
sales pursuant to, such Piggy-Back Registration would materially impede, delay
or interfere with any significant financing, offer or sale of securities,
acquisition, corporate reorganization or other significant transaction involving
the Issuer or any of its affiliates.  If the Issuer shall so postpone the
effectiveness of, or suspend the rights of any Selling Holders to make sales
pursuant to, a Piggy-Back Registration, it shall, as promptly as possible,
notify any Selling Holders of such determination, and the Selling Holders shall
(y) have the right, in the case of a postponement of the effectiveness of a
Piggy-Back Registration, upon the affirmative vote of Selling Holders of not
less than a majority of the Registrable Warrant Shares to be included in such
Piggy-Back Registration, to withdraw the request for registration by giving
written notice to the Issuer within 20 days after receipt of such notice or (z)
in the case of a suspension of the right to make sales, receive an extension of
the registration period referred to in Section 2(a) hereof equal to the number
of days of the suspension.
 
 
6

--------------------------------------------------------------------------------


(iv) Any Selling Holder shall have the right to withdraw its request for
inclusion of its Registrable Shares in any Piggy-Back Registration pursuant to
this Section 2(b) by giving written notice to the Issuer of its request to
withdraw at any time prior to the filing of such Piggy-Back Registration with
the SEC.  The Issuer will pay all Registration Expenses in connection with each
registration of Registrable Shares requested pursuant to this Section 2(b), and
each Holder of Registrable Shares shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
the Registrable Shares of such Holder of Registrable Shares pursuant to a
Piggy-Back Registration effected pursuant to this Section 2(b).
 
(v) Exclusion of Registrable Shares.  The Issuer shall not be required by this
Section 2(b) to include Registrable Shares in a Piggy-Back Registration if (i)
in the written opinion of outside counsel to the Issuer, addressed to the
holders of Registrable Shares and delivered to them, the Holders of such
Registrable Shares seeking registration would be free to sell all such
Registrable Shares within the current calendar quarter, without registration,
under Rule 144, which opinion may be based in part upon the representation by
the Holders of such Registrable Shares seeking registration, which
representation shall not be unreasonably withheld, conditioned or delayed that
each such Holder is not an affiliate of the Issuer within the meaning of the
Securities Act, and (ii) all requirements under the Securities Act for effecting
such sales are satisfied at such time.
 
(vi) No Special Audit.  The Issuer shall not be obligated to cause any special
audit to be undertaken in connection with any Piggy-Back Registration unless (x)
such special audit is requested by the underwriters with respect to such
Piggy-Back Registration or (y), if such Piggy-Back Registration does not involve
an underwritten offering, such special audit is requested by the Selling Holders
of not less than a majority of the Registrable Shares.
 
(c) Obligations of Selling Holders.  The Issuer’s obligations under this Section
2 shall be subject to the obligations of the Selling Holders, which the Selling
Holders hereby acknowledge, to furnish all information and materials and to take
any and all actions as may be required under applicable requirements of the SEC
and to obtain an acceleration of the effective date of a Registration Statement.
 
3. Registration Expenses.  Except as set forth in Section 2(b)(iv), all fees and
expenses incident to the performance of or compliance with this Agreement (the
“Registration Expenses”) shall be borne by the Issuer, whether or not a
Registration Statement is filed or becomes effective, including, without
limitation, (i) all registration and filing fees, including, without limitation,
(A) fees with respect to filings required to be made with the NASD in connection
with any underwritten offering and (B) fees and expenses of compliance with
state securities or Blue Sky laws, (ii) printing expenses, including, without
limitation, expenses of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriter or underwriters, if any, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
its obligations hereunder, (iv) fees and disbursements of counsel for the
Issuer, (v) rating agency fees, (vi) Securities Act liability insurance, if the
Issuer desires such insurance, (vii) fees and expenses of all other Persons
retained by the Issuers, (viii) internal expenses of
 
 
7

--------------------------------------------------------------------------------


the Issuer (including, without limitation, all salaries and expenses of officers
and employees of the Issuer performing legal or accounting duties), (ix) the
expense of any annual audit, (x) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
and (xi) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, securities sales agreements,
indentures and any other documents necessary in order to comply with this
Agreement; provided, however, that in the case of any underwritten offering, in
no event shall the Issuer be responsible for any underwriting discounts and
commissions of any Selling Holder.
 
4. Indemnification
 
(a) Indemnification by the Issuer.  The Issuer shall without limitation as to
time, indemnify and hold harmless each Holder of Registrable Securities, each
Person, if any, who controls each such Holder (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) and the officers,
directors and partners of each such Holder and controlling person, to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees and disbursements as provided in this
Section 4) and expenses (including, without limitation, costs and expenses
incurred in connection with investigating, preparing, pursuing or defending
against any of the foregoing) (collectively, “Losses”), as incurred, directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus, any issuer free writing prospectus or in any
amendment or supplement thereto, or in any preliminary prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Losses are solely based upon information relating to such Holder and furnished
in writing to the Issuer by such Holder or its counsel expressly for use
therein.  The Issuer shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers, directors, agents and employees and each Person
who controls such Persons (within the meaning of Section 5 of the Securities Act
or Section 20(a) of the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Holders.
 
(b) Indemnification by Holders.  In connection with any Registration Statement,
Prospectus, any issuer free writing prospectus, any amendment or supplement
thereto, or any preliminary prospectus in which a Holder is participating, such
Holder shall furnish to the Issuer in writing such information as the Issuer
reasonably requests for use in connection with any Registration Statement,
Prospectus, any amendment or supplement thereto, or any preliminary prospectus
and shall, without limitation as to time, indemnify and hold harmless the
Issuer, its directors and each Person, if any, who controls the Issuer (within
the meaning of Section 15 of the Securities Act and Section 20(a) of the
Exchange Act), and the directors, officers, employees, agents, and partners of
such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus, any issuer
free writing prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading to the extent (but only to the extent) that such Losses are finally
judicially determined by a court of competent jurisdiction (which determination
is not subject to appeal) to have resulted solely from an untrue statement or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact contained in or omitted from any information so furnished in
writing by such Holder to the Issuer expressly for use therein.  Notwithstanding
the foregoing, in no event shall the liability of any selling Holder be greater
in amount than the dollar amount of the proceeds (net of payment of all
expenses) received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
 
8

--------------------------------------------------------------------------------


(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (an “Indemnifying Party”) in writing; provided,
that the failure to so notify the Indemnifying Parties shall not relieve the
Indemnifying Parties from any obligation or liability except to the extent (but
only to the extent) that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal) that the
Indemnifying Parties have been prejudiced materially by such failure.
 
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such Proceeding, to assume, at its
expense, the defense of any such Proceeding, provided, that an Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such Proceeding or separate but substantially similar or related
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses or more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).
 
 
9

--------------------------------------------------------------------------------


No Indemnifying Party shall be liable for any settlement of any such Proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such Proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment.  The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement that does not include
as an unconditional term thereof the giving by the claimant or plaintiff to each
Indemnified Party of a release, in form and substance satisfactory to the
Indemnified Party, from all liability in respect of such Proceeding for which
such Indemnified Party would be entitled to indemnification hereunder (whether
or not any Indemnified Party is a party thereto).
 
(d) Contribution.  If the indemnification provided for in this Section 4 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 4 would otherwise
apply by its terms (other than by reason of exceptions provided in this Section
4), then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have a joint and several obligation to contribute to
the amount paid or payable by such Indemnified Party as a result of such Losses,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations.  The
relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission.  The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
Proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 4(a) or 4(b) was
available to such party.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  Notwithstanding the
provisions of this Section 4(d), a Selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount.  A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate net proceeds received by such Holder
pursuant to the sale of such Registrable Securities over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
 
10

--------------------------------------------------------------------------------


 
The indemnity and contribution agreements contained in this Section 4 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
5. Liquidated Damages
 
(a) The Issuer acknowledges and agrees that the Holders of Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if the Issuer fails to fulfill its
obligation hereunder.  Accordingly, in the event of such failure, the Issuer
agrees to pay liquidated damages to each Holder of Registrable Securities under
the circumstances and to the extent set forth below:
 


 
(i) if the Issuer fails to file any required Registration Statement on or prior
to the Filing Date; or
 
(ii) if any required Registration Statement is not declared effective by the SEC
on or prior to the Effectiveness Date;
 
(iii) if a Registration Statement is filed and declared effective by the SEC but
thereafter ceases to be effective or usable in connection with the resale of the
Registrable Securities without being (x) amended by an amendment which is both
filed and declared effective within 30 days of such cessation or unusability or
(y) succeeded by a Subsequent Registration Statement which is both filed and
declared effective within such 30 day period.
 
(each of the foregoing a “Registration Default”).
 
Upon occurrence of any Registration Default, the Issuer shall pay, or cause to
be paid to each Holder of Registrable Securities $0.033 per Warrant Share for
each 90-day period (or portion thereof) after the occurrence of a Registration
Default as liquidated damages, and not as a penalty, for each Registrable
Security owned by such Holder.
 
(b) Notwithstanding Section 5(a) of this Agreement, the Issuer shall not be
required to pay Liquidated Damages to a Holder of Registrable Securities with
respect to the Registrable Securities held by such Holder (i) to the extent such
Registrable Securities are comprised of any securities (other than Common Stock)
issued or issuable with respect to any Warrant Shares by way of stock dividends
or stock splits or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or otherwise or (ii) if the
Registration Default arises by reason of the failure of such Holder to provide
information that (x) the Issuer may reasonably request, with reasonable prior
notice, for use in the Registration Statement or any prospectus included therein
to the extent the Issuer reasonably determines that such information is required
to be included therein by applicable law or (y) the SEC may request in
connection with such Registration Statement (but only to the extent that such
compliance is necessary for the Registration Statement to be declared
effective).
 
 
11

--------------------------------------------------------------------------------


6. Miscellaneous
 
(a) No Inconsistent Agreements.  The Issuer has not entered, as of the date
hereof, and the Issuer shall not enter, after the date of this Agreement, into
any agreement with respect to any of its securities that is inconsistent with
the rights granted to the holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.  Except as set forth on Schedule
6(a) attached hereto, the Issuer has not entered into any agreement with respect
to any of its securities which will grant to any Person piggy-back rights with
respect to a Registration Statement.  The Issuer will not enter into any
agreement with respect to any of its securities which will grant to any Person
piggy-back rights that are senior to the rights granted to the Holders under
this Agreement with respect to a Registration Statement.
 
(b) Adjustments Affecting Registrable Securities.  The Issuer shall not,
directly or indirectly, take any action with respect to the Registrable
Securities that would adversely affect the ability of the Holders to include
such Registrable Securities in a registration undertaken pursuant to this
Agreement.
 
(c) Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of, in circumstances that would adversely affect all Holders, the
Holders of a majority of the Registrable Securities (treating as outstanding for
this purpose Warrant Shares issuable on exercise of unexercised Warrants);
provided, however, that Section 4 and this Section 6(c) may not be amended,
modified or supplemented without the prior written consent of each Holder of
Registrable Securities and further provided that in calculating whether the
consent of “the Holders of a majority of Registrable Securities” has been
obtained, Registrable Securities which have been disposed of pursuant to any
Registration Statement shall be included in the calculation of outstanding
Registrable Securities to the extent such that the rights of the Holders of such
disposed Registrable Securities under Section 4 or this Section 6(c) would be
adversely affected by any proposed amendment to Section 4 or this Section 6(c)
and such former Holder shall have the right to provide or withhold their
consents as if such former Holders were still Holders.
 
(d) Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, next-day air courier or telecopier or electronic mail as set forth in
Schedule A.
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed, one Business
Day after being timely delivered to a next-day air courier guaranteeing
overnight delivery, and when receipt is acknowledged by the addressee, if
telecopied or sent by electronic mail.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Warrant Agreement at the address specified in the Warrant Agreement.
 
 
12

--------------------------------------------------------------------------------


(e) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent holders of Registrable Securities.
 
(f) Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in one or more counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(g) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(h) Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW THEREOF.  THE ISSUER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS.  THE ISSUER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
TO DO SO UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE ISSUER
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE ISSUER AT ITS SAID ADDRESS, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ISSUER IN ANY OTHER
JURISDICTION.
 
(i) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
 
13

--------------------------------------------------------------------------------


(j) Securities Held by the Issuer or Its Affiliates.  Whenever the consent or
approval of holders of a specified percentage of Holders is required hereunder,
Registrable Securities held by the Issuer or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.  The parties hereby acknowledge and agree that neither the
Initial Purchaser nor any of its affiliates is an affiliate of the Issuer.
 
(k) Third Party Beneficiaries.  Holders of Registrable Securities are intended
third party beneficiaries of this Agreement, and this Agreement may be enforced
by such Persons.
 
(l) Tax Treatment.  The Issuer agrees that it will not treat the Warrants as
having been issued in connection with the performance of services within the
meaning of Section 83 of the Internal Revenue Code.
 
(m) Entire Agreement.  This Agreement, together with the Credit Agreement and,
the Warrant Agreement is intended by the parties as a final and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understanding,
correspondence, conversations and memoranda between the Initial Holder on the
one hand and the Issuer on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.
 

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 
[Signatures on Following Pages]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
15

--------------------------------------------------------------------------------

 



 


 


 
                AIRTRAN HOLDINGS, INC.

 
 
                By:                                                           
 
             Name: Richard P. Magurno
             Title: SVP
 
 
 
 
 
 
 
 

 
16

--------------------------------------------------------------------------------

 



 


 
 
 


 
ACCEPTED AND AGREED TO:
 
BANK OF UTAH not in its individual
capacity but as trustee under that certain
Trust Agreement dated October 30, 2008
 

 
 
By:
 
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 

 
17

--------------------------------------------------------------------------------

 

SCHEDULE A




(i) If to a Holder, at the most current address of such Holder set forth on the
records of the Registrar of the Warrants or Convertible Notes, as the case may
be, with a copy in like manner;
 
(ii) if to the Initial Holder, as follows:
 
Bank of Utah, as trustee
200 East South Temple
Suite 210
Salt Lake City, Utah   84111
Attention:  Brett R. King
Facsimile No.:  (801) 746-3519
 
with a copy to:
 
Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois   60601-9703
Attention:  Michael P. O’Brien, Esq.
Facsimile No.:  (312) 558-5700
 
(iii) if to the Issuer, as follows:
 
AirTran Holdings, Inc.
9955 AirTran Boulevard
Orlando, Florida   32827
Attention:  Treasurer
 
with a copy to:
 
Smith, Gambrell & Russell, LLP
1230 Peachtree Street
Promenade II, Suite 3100
Atlanta, Georgia   30309-3592
Attention:Howard E. Turner, Esq. or
M. Timothy Elder, Esq.
 



